DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s claims filed 07/15/2020.
Claims 1-20 are pending and have been examined here. 
Claim Objections
Claim 14 objected to because of the following informalities:  
Claim 14, in the final two lines recites “the process of any one of claim 1.” This appears to be a typographical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the drop information" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the challenge" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7-8, and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harris et al. (U.S. Patent No. 10,395,544; hereinafter "Harris").
As per claim 1, Harris teaches:
An automated process for delivering goods to a location using an unmanned aerial vehicle (UAV), the process comprising:
Harris teaches a system and method for UAV delivery. (Harris: abstract, Fig. 1)
receiving, at the UAV, information about a location of a drop beacon comprising GPS coordinates of a location of a drop beacon;
Harris teaches that the UAV may receive GPS data indicating the location of a drop beacon which may comprise GPS coordinates. (Harris: col. 2 lines 25-53, col. 3 lines 20-25, col. 4 lines 3-9)
navigating the UAV towards the location based on the information using GPS coordinates of the drop beacon;
Harris teaches that the UAV may use the received GPS information to navigate along a flight path towards the drop beacon. (Harris: col. 2 lines 25-59, col. 3 lines 1-25)
when reaching a proximity of the drop beacon, transmitting a first radio signal from the UAV with information relatable by the drop beacon;
Harris teaches that when the UAV reaches a proximity of the beacon, the beacon and the UAV may exchange signals which allows the two to mutually authenticate one another by verifying security information exchanged between the two. (Harris: col. 13 lines 25-57)
receiving, at the UAV, a second radio signal from the drop beacon;
Harris teaches that when the UAV reaches a proximity of the beacon, the beacon and the UAV may exchange signals which allows the two to mutually authenticate one another by verifying security information exchanged between the two. (Harris: col. 13 lines 25-57)
identifying, at the UAV, a line-of-sight signal from the drop beacon;
Harris teaches that the UAV may use a line of sight signal in the form of a short or long distance QR code (a unique fiducial marker) displayed by the drop beacon and used by the UAV to home in on the drop beacon, navigate to it, and perform the package delivery at the beacon. (Harris: col. 5 lines 5-15, col. 12 lines 36-49, col. 14 lines 28-67, col. 15 lines 25-39)
navigating the UAV to the drop beacon based on the line-of-sight signal;
Harris teaches that the UAV may use a line of sight signal in the form of a short or long distance QR code (a unique fiducial marker) displayed by the drop beacon and used by the UAV to home in on the drop beacon, navigate to it, and perform the package delivery at the beacon. (Harris: col. 5 lines 5-15, col. 12 lines 36-49, col. 14 lines 28-67, col. 15 lines 25-39)
and delivering, from the UAV, the goods to the location of the drop beacon.
 Harris teaches that the UAV may use a line of sight signal in the form of a short or long distance QR code (a unique fiducial marker) displayed by the drop beacon and used by the UAV to home in on the drop beacon, navigate to it, and perform the package delivery at the beacon. (Harris: col. 5 lines 5-15, col. 12 lines 36-49, col. 14 lines 28-67, col. 15 lines 25-39)
As per claim 4, Harris teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the drop information comprises a unique drop code associated with a delivery of the goods by the UAV to the location of the drop beacon.
 Harris teaches that when the UAV reaches a proximity of the beacon, the beacon and the UAV may exchange signals which allows the two to mutually authenticate one another by verifying security information including a unique password, key, etc., exchanged between the two. (Harris: col. 13 lines 25-57)
As per claim 7, Harris teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the drop beacon is one of a plurality of drop beacons each maintained by a respective beacon host.
 Harris teaches that a recipient (a host) may place the beacon at the location which may comprise the home of the recipient. (Harris: col. 2 lines 5-8, lines 35-39; col. 3 lines 20-22) Harris further teaches the application of the invention for deliveries for other users and therefore teaches that the marker may be one of a plurality of beacons each maintained by a host. (Harris: col. 3 lines 20-39, col. 17 lines 44-47)
As per claim 8, Harris teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein identifying, at the UAV, the line-of-sight signal from the drop beacon comprises: identifying, on the drop beacon, a fiducial marker unique to the drop beacon, using a camera on the UAV;
Harris teaches that the UAV may use a line of sight signal in the form of a short or long distance QR code (a unique fiducial marker) displayed by the drop beacon and used by the UAV to home in on the drop beacon, navigate to it, and perform the package delivery at the beacon. (Harris: col. 5 lines 5-15, col. 12 lines 36-49, col. 14 lines 28-67, col. 15 lines 25-39)
and maintaining visual contact with the fiducial marker.
 Harris teaches that the UAV may use a line of sight signal in the form of a short or long distance QR code (a unique fiducial marker) displayed by the drop beacon and used by the UAV to home in on the drop beacon, navigate to it, and perform the package delivery at the beacon. (Harris: col. 5 lines 5-15, col. 12 lines 36-49, col. 14 lines 28-67, col. 15 lines 25-39)
As per claim 14, Harris teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A system comprising one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations for delivering goods to a location using an unmanned aerial vehicle (UAV), the operations comprising the process of any one of claim 1.
 Harris teaches a system and method for UAV delivery. (Harris: abstract, Fig. 1)  Harris teaches implementing the system and method using one or more computers and one or more computer storage devices which stores instructions, which, when executed by a processor of the computer, performs the functions of the system. (Harris: cols. 6-8, 9-10, Figs. 2, 3)
As per claim 15, Harris teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
One or more computer-readable storage media encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations for delivering goods to a location using an unmanned aerial vehicle (UAV), the operations comprising the process of claim 1.
 Harris teaches a system and method for UAV delivery. (Harris: abstract, Fig. 1)  Harris teaches implementing the system and method using one or more computers and one or more computer storage devices which stores instructions, which, when executed by a processor of the computer, performs the functions of the system. (Harris: cols. 6-8, 9-10, Figs. 2, 3)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Ganesh et al. (U.S. PG Pub. NO. 20160068264; hereinafter "Ganesh").
As per claim 2, Harris teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
wherein the first radio signal comprises a challenge to authenticate the drop beacon, and wherein the second radio signal comprises a response to the challenge,
 Harris teaches that when the UAV reaches a proximity of the beacon, the beacon and the UAV may exchange signals which allows the two to mutually authenticate one another by verifying security information exchanged between the two. (Harris: col. 13 lines 25-57)
To the extent that Harris does not explicitly teach that the uav initiates the contact with the beacon or a user device, which responds with the authentication information which is used to determine whether the uav should continue or fly away, Ganesh teaches this element. Ganesh teaches that when a drone arrives at a delivery location, the drone may initiate communication with a landing pad or a user device, receive authentication information (in the form of a purchase code) from the landing pad or user device, determine whether the purchase code is correct, and, the drone may land if it is correct or may fly away and abort the mission otherwise. (Ganesh: paragraphs [0082-87, 122], Fig 5A) Ganesh teaches combining the above elements with the teachings of Harris for the benefit of providing security for a delivery drone to prevent tampering and malicious acts by third parties. (Ganesh: paragraph [0003]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ganesh with the teachings of Harris to achieve the aforementioned benefits.
Harris in view of Ganesh further teaches:
the process further comprising: determining, at the UAV, that the drop beacon correctly responded to the challenge;
Harris teaches that when the UAV reaches a proximity of the beacon, the beacon and the UAV may exchange signals which allows the two to mutually authenticate one another by verifying security information exchanged between the two. (Harris: col. 13 lines 25-57) Ganesh, as outlined above, teaches that when a drone arrives at a delivery location, the drone may initiate communication with a landing pad or a user device, receive authentication information (in the form of a purchase code) from the landing pad or user device, determine whether the purchase code is correct, and, the drone may land if it is correct or may fly away and abort the mission otherwise. (Ganesh: paragraphs [0082-87, 122], Fig 5A) The motivation to combine Ganesh persists.
and in response to determining, at the UAV, that the drop beacon did not correctly respond to the challenge, navigating the UAV away from the drop beacon.
 Harris teaches that when the UAV reaches a proximity of the beacon, the beacon and the UAV may exchange signals which allows the two to mutually authenticate one another by verifying security information exchanged between the two. (Harris: col. 13 lines 25-57) Ganesh, as outlined above, teaches that when a drone arrives at a delivery location, the drone may initiate communication with a landing pad or a user device, receive authentication information (in the form of a purchase code) from the landing pad or user device, determine whether the purchase code is correct, and, the drone may land if it is correct or may fly away and abort the mission otherwise. (Ganesh: paragraphs [0082-87, 122], Fig 5A) The motivation to combine Ganesh persists.
As per claim 3, Harris teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the drop beacon is maintained by a beacon host,
 Harris teaches that a recipient (a host) may place the beacon at the location which may comprise the home of the recipient. (Harris: col. 2 lines 5-8, lines 35-39; col. 3 lines 20-22)
 With respect to the following limitation:
wherein the process further comprises: transmitting a challenge to a computing device accessible to the beacon host and configured to receive a challenge from the UAV;
Harris teaches that when the UAV reaches a proximity of the beacon, the beacon and the UAV may exchange signals which allows the two to mutually authenticate one another by verifying security information exchanged between the two. (Harris: col. 13 lines 25-57)
To the extent that Harris does not explicitly teach that the uav initiates the contact with the beacon or a user device, which responds with the authentication information which is used to determine whether the uav should continue or fly away, Ganesh teaches this element. Ganesh teaches that when a drone arrives at a delivery location, the drone may initiate communication with a landing pad or a user device, receive authentication information (in the form of a purchase code) from the landing pad or user device, determine whether the purchase code is correct, and, the drone may land if it is correct or may fly away and abort the mission otherwise. (Ganesh: paragraphs [0082-87, 122], Fig 5A) Ganesh teaches combining the above elements with the teachings of Harris for the benefit of providing security for a delivery drone to prevent tampering and malicious acts by third parties. (Ganesh: paragraph [0003]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ganesh with the teachings of Harris to achieve the aforementioned benefits.
Harris in view of Ganesh further teaches:
receiving a response to the challenge from the computing device;
Harris teaches that when the UAV reaches a proximity of the beacon, the beacon and the UAV may exchange signals which allows the two to mutually authenticate one another by verifying security information exchanged between the two. (Harris: col. 13 lines 25-57) Ganesh, as outlined above, teaches that when a drone arrives at a delivery location, the drone may initiate communication with a landing pad or a user device, receive authentication information (in the form of a purchase code) from the landing pad or user device, determine whether the purchase code is correct, and, the drone may land if it is correct or may fly away and abort the mission otherwise. (Ganesh: paragraphs [0082-87, 122], Fig 5A) The motivation to combine Ganesh persists.
determining that the computing device correctly responded to the challenge;
Harris teaches that when the UAV reaches a proximity of the beacon, the beacon and the UAV may exchange signals which allows the two to mutually authenticate one another by verifying security information exchanged between the two. (Harris: col. 13 lines 25-57) Ganesh, as outlined above, teaches that when a drone arrives at a delivery location, the drone may initiate communication with a landing pad or a user device, receive authentication information (in the form of a purchase code) from the landing pad or user device, determine whether the purchase code is correct, and, the drone may land if it is correct or may fly away and abort the mission otherwise. (Ganesh: paragraphs [0082-87, 122], Fig 5A) The motivation to combine Ganesh persists.
and in response to determining, at the UAV, that the drop beacon did not correctly respond to the challenge, navigating the UAV away from the drop beacon.
 Harris teaches that when the UAV reaches a proximity of the beacon, the beacon and the UAV may exchange signals which allows the two to mutually authenticate one another by verifying security information exchanged between the two. (Harris: col. 13 lines 25-57) Ganesh, as outlined above, teaches that when a drone arrives at a delivery location, the drone may initiate communication with a landing pad or a user device, receive authentication information (in the form of a purchase code) from the landing pad or user device, determine whether the purchase code is correct, and, the drone may land if it is correct or may fly away and abort the mission otherwise. (Ganesh: paragraphs [0082-87, 122], Fig 5A) The motivation to combine Ganesh persists.
As per claim 6, Harris teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein the process further comprises: receiving, at the UAV, a confirmation that the goods were delivered to the location of the drop beacon.
To the extent that Harris does not explicitly teach that the uav may receive confirmation of delivery at the uav, Ganesh teaches this element. Ganesh teaches that when a drone delivers a package, it may receive confirmation of such after delivery. (Ganesh: paragraphs [0082, 89], Fig 5A) Ganesh teaches combining the above elements with the teachings of Harris for the benefit of providing security for a delivery drone to prevent tampering and malicious acts by third parties. (Ganesh: paragraph [0003]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ganesh with the teachings of Harris to achieve the aforementioned benefits.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Schubert et al. (U.S. PG Pub. No. 20190041852; hereinafter "Schubert").
As per claim 5, Harris teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
wherein reaching the proximity of the drop beacon comprises navigating the UAV towards the location until detecting that an accuracy of the navigating has fallen below a predetermined threshold.
 Harris teaches that the UAV may use a line of sight signal in the form of a short or long distance QR code (a unique fiducial marker) displayed by the drop beacon and used by the UAV to home in on the drop beacon, navigate to it, and perform the package delivery at the beacon. (Harris: col. 5 lines 5-15, col. 12 lines 36-49, col. 14 lines 28-67, col. 15 lines 25-39) Harris further teaches that the drone may use its own navigation outside of a threshold distance, but may use the marker for navigation (via the line of sight signal) within such a distance. (Harris: col. 2 lines 56-67, col. 3 lines 1-8, col. 78 lines 33-42, col. 15 lines 32-65) Harris further teaches that this process is performed due to lack of accuracy in the GPS navigation of the UAV. (Harris: col. 2 lines 8-20) Harris, does not appear to explicitly teach a determination step that an accuracy has fallen below a predetermined threshold.
Schubert, however, teaches that a system may determine that an unmanned delivery (which paragraph [0003] indicates may be a UAV) has reached the accuracy limit of the GPS based on the device being within a predefined proximity of the target location, and may thereafter rely upon sensor data for navigating to the proper location. (Schubert: paragraph [0056, 136]) Schubert teaches combining the above elements with the teachings of Harris for the benefit of enabling the vehicle to find the specific target drop-off spot within the general vicinity of the delivery destination. (Schubert: paragraph [0056]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Schubert with the teachings of Harris to achieve the aforementioned benefits.
Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Wang (U.S. PG Pub. No. 20160039542; hereinafter "Wang").
As per claim 9, Harris teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
further comprising generating a queue score for the UAV, comprising: obtaining, at a data processing system, characteristics of the UAV and respective goods for the UAV;
 Wang, however, teaches that a system may determine a landing queue for UAVs at a landing site by determining a queue score for the UAV which may be based on characteristics of the UAV including the remaining power level in the UAV and may be further based on information pertaining to a payload on board the UAV. (Wang: paragraphs [0041-46, 150-153, 175, 179]) It can be seen that each element is taught by either Harris or by Wang. Applying the queueing techniques of Wang to the drone delivery of Harris does not affect the normal functioning of the elements of the claim which are taught by Harris. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Wang with the teachings of Harris since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Harris in view of Wang further teaches:
and generating the queue score for the UAV based on the obtained characteristics.
 Wang, however, teaches that a system may determine a landing queue for UAVs at a landing site by determining a queue score for the UAV which may be based on characteristics of the UAV including the remaining power level in the UAV and may be further based on information pertaining to a payload on board the UAV. (Wang: paragraphs [0041-46, 150-153, 175, 179]) The motivation to combine Wang persists.
As per claim 10, Harris in view of Wang teaches all of the limitations of claim 9, as outlined above, and further teaches:
wherein the characteristics comprise technical characteristics of the UAV, including a current power level for the UAV.
 Wang, however, teaches that a system may determine a landing queue for UAVs at a landing site by determining a queue score for the UAV which may be based on characteristics of the UAV including the remaining power level in the UAV and may be further based on information pertaining to a payload on board the UAV. (Wang: paragraphs [0041-46, 150-153, 175, 179]) The motivation to combine Wang persists.
As per claim 12, Harris in view of Wang teaches all of the limitations of claim 9, as outlined above, and further teaches:
further comprising: updating the queue score for the UAV and a queue score of two or more UAVs before the UAV is summoned by the drop beacon.
 Wang, however, teaches that a system may determine a landing queue for UAVs at a landing site by determining a queue score for the UAV which may be based on characteristics of the UAV including the remaining power level in the UAV and may be further based on information pertaining to a payload on board the UAV. (Wang: paragraphs [0041-46, 150-153, 175, 179])  Wang further teaches that the queue ranking may be updated when a UAV has been summoned to land and therefore teaches updating queue scores for each UAV in the queue before any one UAV may be summoned to land. Id. Wang further teaches the instruction of the UAV to land by the station.(Wang: paragraphs [0041-46, 150-153, 169-170, 175, 179]) The motivation to combine Wang persists.
As per claim 13, Harris in view of Wang teaches all of the limitations of claim 9, as outlined above, and further teaches:
wherein the priority information comprises a respective queue score for each UAV of the two or more UAVs, each queue score for a respective UAV indicating a position to take a delivery from the respective UAV out of the two or more UAVs.
 Wang, however, teaches that a system may determine a landing queue for UAVs at a landing site by determining a queue score for the UAV which may be based on characteristics of the UAV including the remaining power level in the UAV and may be further based on information pertaining to a payload on board the UAV. (Wang: paragraphs [0041-46, 150-153, 175, 179])  Wang further teaches that the queue ranking may be updated when a UAV has been summoned to land and therefore teaches updating queue scores for each UAV in the queue before any one UAV may be summoned to land. Id. Wang further teaches the instruction of the UAV to land by the station.(Wang: paragraphs [0041-46, 150-153, 169-170, 174-175, 179]) The motivation to combine Wang persists. See also Fig. 4 showing 4 separate UAVs used in the system.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Wang further in view of Liu et al. (U.S. PG Pub. No. 20180167131; hereinafter "Liu").
As per claim 11, Harris in view of Wang teaches all of the limitations of claim 9, as outlined above. With respect to the following limitation:
wherein the characteristics comprise goods characteristics of corresponding goods to be delivered by the UAV, including whether or not the corresponding goods are perishable.
 Wang, however, teaches that a system may determine a landing queue for UAVs at a landing site by determining a queue score for the UAV which may be based on characteristics of the UAV including the remaining power level in the UAV and may be further based on information pertaining to a payload on board the UAV. (Wang: paragraphs [0041-46, 150-153, 175, 179]) The motivation to combine Wang persists. Wang, however, does not appear to explicitly teach that the perishability of the items may be taken into account when generating the queue score.
Liu, however, teaches the queuing of drones for landing and deliver which may be based on priorities for UAVs, wherein the priority may be based on whether the UAV is carrying a good that needs to be refrigerated or frozen (a perishable good). (Liu: paragraphs [0226-229]) Liu teaches combining the above elements with the teachings of Harris in view of Wang for the benefit of controlling traffic and reducing congestion of UAVs. Id. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Liu with the teachings of Harris in view of Wang to achieve the aforementioned benefits.
Claims 16, 18, and 20 are rejected under 35 U.S.C. as being unpatentable over Kulkarni et al. (U.S. PG Pub. No. 20180137454; hereinafter "Kulkarni") in view of Harris. 
As per claim 16, Kulkarni teaches:
An automated process for facilitating delivery of goods to a location using an unmanned aerial vehicle (UAV), the process comprising:
Kulkarni teaches a system and method for UAV delivery. (Kulkarni: abstract, Figs. 1, 2)
receiving, at a data processing system, a drop request comprising information about a location for delivery of the goods;
 Kulkarni teaches that a central system may receive a drop request in the form of a shipping request which may indicate a delivery point for an item. (Kulkarni: paragraphs [0044-46, 100], Figs 1, 4)
With respect to the following limitation:
generating and assigning, by the data processing system, a unique code to a drop corresponding to delivery of the goods;
 Kulkarni teaches one or more identifiers used for identifying an authenticating the UAV at the docking station (which may be the final drop point, as per paragraph [0030, 0112]). (Kulkarni: paragraph [0052])
To the extent that Harris does not explicitly teach that the central system generates, assigns and sends to the docking station, a unique code for the drop, Harris teaches this element. Harris teaches that a central system may generate and send authentication information to both a UAV and a beacon which may be exchanged between the two in order to perform a delivery for the item at the drop-off beacon location. (Harris: col. 11 lines 46-57, col. 13 lines 47-47) Harris teaches combining the above elements with the teachings of Kulkarni for the benefit of enabling a uav to safely and accurately deliver a package to a user and for enabling the uav to locate the proper marker and vice versa. (Harris: col. 2 lines 14-18, col. 11 lines 46-57) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Harris with the teachings of Kulkarni to achieve the aforementioned benefits.
Kulkarni in view of Harris further teaches:
identifying, by the data processing system, a drop beacon proximate to the location of the drop based on the information about the location of the drop;
Kulkarni teaches that the system may identify a docking station (which comprises a communication device 218) near the delivery point for delivery of the item for which the shipping request was received. (Kulkarni: paragraph [0030, 0112])
informing the identified drop beacon, from the data processing system, about the unique code assigned to the drop;
Kulkarni teaches one or more identifiers used for identifying an authenticating the UAV at the docking station (which may be the final drop point, as per paragraph [0030, 0112]). (Kulkarni: paragraph [0052]) Harris teaches that a central system may generate and send authentication information to both a UAV and a beacon which may be exchanged between the two in order to perform a delivery for the item at the drop-off beacon location. (Harris: col. 11 lines 46-57, col. 13 lines 47-47) The motivation to combine Harris persists.
receiving, at the data processing system from the drop beacon, confirmation of delivery of the goods to the drop beacon by the UAV;
Harris further teaches that the marker may communicate with the central system and confirm with the system that the delivery has been completed. (Harris: col. 15 lines 37-61, col. 16 lines 1-21) The motivation to combine Harris persists.
and confirming, by the data processing system, that the drop has been completed.
 Harris further teaches that the marker may communicate with the central system and confirm with the system that the delivery has been completed. (Harris: col. 15 lines 37-61, col. 16 lines 1-21) The motivation to combine Harris persists.
As per claim 18, Kulkarni in view of Harris teaches all of the limitations of claim 16, as outlined above, and further teaches:
wherein the drop beacon is managed by a beacon host.
 Kulkarni teaches a central system which may manage the docking station 204. (Kulkarni: paragraph [0025-26, 31, 40], Figs. 1, 2)
As per claim 20, Kulkarni in view of Harris teaches the limitations of this claim which are substantially identical to those of claim 16, as outlined above, and further teaches:
A system comprising one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising the process of claim 16.
 Kulkarni teaches implementing the system and method using one or more computers with a memory which may comprise a non-transitory computer readable storage medium which stores software and instructions which, when executed by one or more processors, performs the functions of the system. (Kulkarni: paragraphs [0076-83], Fig. 3A-3C)
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Harris further in view of Ganesh.
As per claim 17, Kulkarni in view of Harris teaches all of the limitations of claim 16, as outlined above. With respect to the following limitation:
in response to determining that the response does not correctly answer the challenge, flying away from the drop beacon.
Kulkarni teaches one or more identifiers used for identifying an authenticating the UAV at the docking station (which may be the final drop point, as per paragraph [0030, 0112]). (Kulkarni: paragraph [0052]) Harris teaches that a central system may generate and send authentication information to both a UAV and a beacon which may be exchanged between the two in order to perform a delivery for the item at the drop-off beacon location. (Harris: col. 11 lines 46-57, col. 13 lines 47-47) The motivation to combine Harris persists.
To the extent that Harris does not explicitly teach that the uav initiates the contact with the beacon or a user device, which responds with the authentication information which is used to determine whether the uav should continue or fly away, Ganesh teaches this element. Ganesh teaches that when a drone arrives at a delivery location, the drone may initiate communication with a landing pad or a user device, receive authentication information (in the form of a purchase code) from the landing pad or user device, determine whether the purchase code is correct, and, the drone may land if it is correct or may fly away and abort the mission otherwise. (Ganesh: paragraphs [0082-87, 122], Fig 5A) Ganesh teaches combining the above elements with the teachings of Kulkarni in view of Harris for the benefit of providing security for a delivery drone to prevent tampering and malicious acts by third parties. (Ganesh: paragraph [0003]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ganesh with the teachings of Kulkarni in view of Harris to achieve the aforementioned benefits.
As per claim 19, Kulkarni in view of Harris teaches all of the limitations of claim 16, as outlined above, but does not appear to explicitly teach:
wherein sending the challenge comprises: sending an additional challenge to the beacon host;
Ganesh, however, teaches that a drone may also challenge a user device who is hosting a landing pad for a purchase code when the drone arrives at the delivery location, and the user device may respond with a purchase code that may be authenticated in order to effectuate delivery. (Ganesh: paragraphs [0082-87], Fig. 5A) Ganesh teaches combining the above elements with the teachings of Harris for the benefit of providing security for a delivery drone to prevent tampering and malicious acts by third parties. (Ganesh: paragraph [0003]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ganesh with the teachings of Harris to achieve the aforementioned benefits.
Kulkarni in view of Ganesh further teaches:
and receiving a response to the additional challenge from the beacon host.
 Ganesh, however, teaches that a drone may also challenge a user device who is hosting a landing pad for a purchase code when the drone arrives at the delivery location, and the user device may respond with a purchase code that may be authenticated in order to effectuate delivery. (Ganesh: paragraphs [0082-87], Fig. 5A) The motivation to combine Ganesh persists.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628